                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

N. DOE, filing anonymously,                           )
SECOND AMENDMENT FOUNDATION, INC.,                    )
and ILLINOIS STATE RIFLE ASSOCIATION,                 )
                                                      )
               Plaintiffs,                            )
v.                                                    ) Case No. 3:18-CV-545-JPG-SCW
                                                      )
EAST ST. LOUIS HOUSING AUTHORITY                      )
and MILDRED A. MOTLEY, in her official                )
capacity as Executive Director of the East            )
St. Louis Housing Authority,                          )
                                                      )
               Defendants.                            )

               AGREED MOTION FOR ENTRY OF FINAL JUDGMENT
                       AND PERMANENT INJUNCTION

      NOW COMES the Plaintiff, N. DOE, filing anonymously, SECOND

AMENDMENT FOUNDATION, INC., and ILLINOIS STATE RIFLE

ASSOCIATION, and Defendants, EAST ST. LOUIS HOUSING AUTHORITY and

MILDRED A. MOTLEY, in her official capacity as Executive Director of the East St.

Louis Housing Authority, by and through their attorneys, and move this Court for an

Order entering judgment and a permanent injunction pursuant to the attached

Stipulation. In support thereof, the parties state as follows:

      1.       The parties have entered into a Stipulation, which is attached hereto as

Exhibit “A.”

      2.       The parties request that the Court enter final judgment and a

permanent injunction in accordance with said Stipulation, and according to the

Proposed Order, submitted simultaneously with this Motion.
      WHEREFORE, the Plaintiffs, N. DOE, filing anonymously, SECOND

AMENDMENT FOUNDATION, INC., and ILLINOIS STATE RIFLE

ASSOCIATION, and Defendants, EAST ST. LOUIS HOUSING AUTHORITY and

MILDRED A. MOTLEY, in her official capacity as Executive Director of the East St.

Louis Housing Authority, respectfully pray that the Court enter final judgment and

a permanent injunction according and pursuant to the parties’ filed Stipulation, and

that the Court grant such other and further relief as is deemed reasonable and just.

                                       Respectfully Submitted,

                                       N. Doe, filing anonymously, Second
                                       Amendment Foundation, Inc., and Illinois
                                       State Rifle Association

                                       By:      /s/ David G. Sigale
                                             DAVID G. SIGALE
                                             Attorney for Plaintiffs


                                       East St. Louis Housing Authority and
                                       Mildred A. Motley, in her official capacity as
                                       Executive Director of the East St. Louis
                                       Housing Authority

                                       By:     /s/ Stephen Moore
                                             STEPHEN MOORE
                                             One of the Attorneys for Defendants

David G. Sigale (Atty. ID# 6238103)
LAW FIRM OF DAVID G. SIGALE, P.C.
799 Roosevelt Road, Suite 207
Glen Ellyn, IL 60137
630.452.4547
dsigale@sigalelaw.com

Stephen Moore (Atty. ID# 6293419)
Galloway, Johnson, Tompkins, Burr & Smith
7800 Forsyth Boulevard, Suite 600St. Louis, MO 63105
(314) 725-0525
SMoore@gallowaylawfirm.com

                                         2
      CERTIFICATE OF ATTORNEY AND NOTICE OF ELECTRONIC FILING

The undersigned certifies that:

      1.      On April 3, 2019, the foregoing document was electronically filed with
the District Court Clerk via CM/ECF filing system;

      2.    Pursuant to F.R.Civ.P. 5, the undersigned certifies that, to his best
information and belief, there are no non-CM/ECF participants in this matter.



                                                    /s/ David G. Sigale
                                                    Attorney for Plaintiffs




David G. Sigale (Atty. ID# 6238103)
LAW FIRM OF DAVID G. SIGALE, P.C.
799 Roosevelt Road, Suite 207
Glen Ellyn, IL 60137
630.452.4547
dsigale@sigalelaw.com




                                          3
